Fourth Court of Appeals
                            San Antonio, Texas

                                 JUDGMENT
                               No. 04-13-00375-CR

                               Todd Andrew MAY,
                                    Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

           From the 226th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2013CR2283B
                    Honorable Sid L. Harle, Judge Presiding

BEFORE CHIEF JUSTICE STONE, JUSTICE ALVAREZ, AND JUSTICE CHAPA

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 SIGNED August 21, 2013.


                                         _________________________________
                                         Patricia O. Alvarez, Justice